Case 1:19-sw-00449-RMM Document3 Filed 02/05/20 Page 1 of 4

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means 4 Or iginal gq Duplicate Or iginal
UNITED STATES DISTRICT COURT
for the

District of Columbia

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)
SEVENTEEN U.S. POSTAL PARCELS LOCATED AT
THE WASHINGTON GENERAL MAIL FACILITY,
WASHINGTON, DC UNDER RULE 41

Case No. 19-sw-449

ees eee ee

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To: — Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the District of Columbia
(identify the person or describe the property to be searched and give its location):

SEE ATTACHMENT A

 

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

CONTRABAND CONTROLLED SUBSTANCES

YOU ARE COMMANDED to execute this warrant on or before December 27, 2019 (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. Cat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to Robin M. Meriweather, U.S. Magistrate Judge
(United States Magistrate Judge)

 

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

© for —_—_days (not to exceed 30) +8 until, the facts justifying, the later specific date of

 

Date and time issued: December 13, 2019

 

 

Judge's signature

City and state: Washington, DC Robin M. Meriweather, U.S. Magistrate Judge

Printed name and title

 

 
Case 1:19-sw-00449-RMM Document 3 Filed 02/05/20 Page 2 of 4

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

19-sw-449 12-14-16 @ Lhs4¢Am SPS

 

 

 

Inventory made in the presence of : Tr
sp Bo a2

 

Inventory of the property taken and name(s) of any person(s) seized:

S@é& Mheefe

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Wor
Date: /- 21-79 ‘

Executing officer's signature

Jame Usseny foetal LospecAe

Printed name and title

 

 

 
Case 1:19-sw-00449-RMM

Document 3 Filed 02/05/20 Page 3 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subject | Express (E) or Priority (P) | Property Seized
Parcel | and Tracking ID number
l. (P) 9505 5154 5198 9343 Approximately 75 grams of a THC related products
5422 12 to include 40 envelopes of suspected marijuana leafs.
2. (P) 9505 5066 8336 9344 Approximately 50 grams worth of white pills
1768 00 suspected to be steroids/HGH/Winstrol inside a
plastic bag (25 pills), and a mylar bag (25 pills).
3. (P) 9505 5036 9930 0164 No CDS or CDS proceeds, parcel placed back in mail
4890 61 stream.
4. (P) 9407 8086 9993 9467 No CDS or CDS proceeds, parcel placed back in mail
3577 35 stream.
5. (P) 9505 5150 6851 9344 No CDS or CDS proceeds, parcel placed back in mail
3726 37 stream.
6. (P) 9505 5150 6851 9344 No CDS or CDS proceeds, parcel placed back in mail
3726 44 stream..
7. (P) 9505 5110 2657 9343 No CDS or CDS proceeds, parcel placed back in mail
3913 18 stream.
8. (P) 9505 5143 5141 9344 Approximately 210 grams of THC related to products
2133 28 to include one sheet of suspected THC wax/shatter,
and one saran wrapped mass of a green, leafy,
plantlike substance, suspected to be marijuana.
9. (P) 9505 5143 0277 9344 No CDS or CDS proceeds, parcel placed back in mail
3577 80 stream.
10. (P) 9505 5107 2211 9343 No CDS or CDS proceeds, parcel placed back in mail
3257 00 stream.
11. (P) 9505 5158 1318 9344 Approximately 1980 grams of THC related products
3055 71 to include 100 canisters of suspected THC oil.
12. (P) 9505 5066 0316 9343 No CDS or CDS proceeds, parcel placed back in mail

 

1216 96

 

stream.

 

 
Case 1:19-sw-00449-RMM

Document 3 Filed 02/05/20 Page 4 of 4

 

 

 

 

 

 

13. (P) 9505 5156 3641 9344 Approximately 1875 grams of a green, leafy,
1579 11 plantlike substance, inside four heat sealed bags.

14. (P) 9505 5138 1709 9344 Approximately 5285 grams of THC related products
7323 71 to include twelve glass jars of THC labeled caramel.

15 (P) 9114 9023 0722 4048 No CDS or CDS proceeds, parcel placed back in mail
8100 69 stream.

16 (E) EE 304 034 674 US Approximately 455 grams of a green, leafy, plantlike
substance, suspected to be marijuana inside one heat
sealed bag.

17 (E) EJ 155 282 621 US No CDS or CDS proceeds, parcel placed back in mail

 

stream.

 

 

 
